Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,2,7,6, 10 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record teaches of a method related to a sensor axis adjustment in which case the sensors are radar measurement units. The methods described in the relate art use a specifically designed chamber in order to place the vehicle for sensor calibration. The art then describes the different methods which can be used via targets or other means in order to calibrate the onboard sensors. 
	More specifically the prior art of record fails to teach the first inspection position is determined within a viewing angle of the first external environment sensor and out of a viewing angle of the second external environment sensor, and the second inspection position is determined within the viewing angle of the second external environment sensor and out of the viewing angle of the first external environment sensor. None of the prior arts describe the adjustment of the onboard sensors as being related to an adjustment of two or more sensors. 
	Closest related art found was Jones et al. US2014/0259707. The prior art teaches a method in calibrating onboard radar sensors. It uses targets, positioned at various distances, in order to calibrate the sensors. While it discloses taking alignment measurements, it does not teach the measurements being taken of an electromagnetic wave. Jones further fails to teach the first inspection position is determined within a viewing angle of the first external environment sensor and out of a viewing angle of the second external environment sensor, and the second inspection position is determined within the viewing angle of the second external environment sensor and out of the viewing angle of the first external environment sensor.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648